Citation Nr: 1505792	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a disability of the aorta.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976, January 8, 2001 to January 29, 2001, and from January 2003 to January 2005.  He also had additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011 and August 2013, these matters were remanded for additional development.

The Board notes that an April 2014 rating decision granted service connection for migraine headaches and for a seizure disorder.  A September 2014 rating decision granted service connection for a mood disorder/adjustment disorder and for erectile dysfunction.  It also awarded an earlier effective date for the grant of benefits for a seizure disorder and migraine headaches and granted entitlement to a total disability rating based on individual unemployability (TDIU).


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2005 rating decision which denied service connection for hypertension based essentially on a finding that there was no evidence of hypertension incurred or aggravated by service.

2.  Evidence received since the November 2005 rating decision does not tend to show that the Veteran has hypertension attributable to his service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

3.  The Veteran did not appeal an April 2006 rating decision which denied service connection for minimal dilatation of the aorta based essentially on a finding that there was no evidence of a chronic cardiovascular disability found to be related to his service.

4.  Evidence received since the April 2006 rating decision does not tend to show that the Veteran has a chronic disability of the aorta attributable to his service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The November 2005 and April 2006 rating decisions denying service connection for hypertension and minimal dilatation of the aorta (respectively) are final.            38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has not been received, and the claims of service connection for hypertension and a disability of the aorta may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in March 2008, February 2011, and September 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, in addition to how VA assigns disability ratings and effective dates.  The February 2011 and September 2012 letters also provided the Veteran notice as to how to reopen a claim in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appeals were most recently readjudicated by the RO in the September 2014 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records were secured.  The Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

A November 2005 rating decision denied the Veteran service connection for hypertension based essentially on a finding that there was no evidence of hypertension incurred or aggravated by service.  He filed a timely notice of disagreement with this decision and a statement of the case was issued.  However, he did not file a substantive appeal.  This rating decision became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

An April 2006 rating decision denied the Veteran service connection for minimal dilatation of the aorta based essentially on a finding that there was no evidence of a chronic cardiovascular disability found to be related to his service.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

The Veteran sought to reopen his claims in February 2008.  Evidence received since the November 2005 and April 2006 rating decisions includes a Social Security Administration (SSA) disability determination and associated medical records and additional postservice treatment records.  These records show a history of hypertension, but do not note current treatment for hypertension or a disability of the aorta.  Also of record are April 2014 VA hypertension and artery and vein conditions examination reports.  On VA examination, the Veteran denied a history of arterial hypertension while on active duty and denied a history of aortic aneurysm.  The examiner found that the Veteran did not have a diagnosis of hypertension.  The Board finds that while this evidence is new, it is not material because it does not show or tend to show that the Veteran has current chronic disabilities that are related to his service.  Further, the Veteran has not presented, or identified for VA to secure, any competent evidence showing, or even suggesting that he has hypertension or a disability of the aorta that is related to service. 

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and the claims of service connection for hypertension and a disability of the aorta may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
ORDER

The appeal to reopen claims for service connection for hypertension and a disability of the aorta are denied.



___________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


